Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D20-776 and 3D20-955
                       Lower Tribunal No. 18-14270
                            ________________


                            James Celestin,
                                  Appellant,

                                     vs.

    First Home Realty and Investment Corporation, et al.,
                                 Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      Law Offices of James Jean-Francois, P.A., and James Jean-Francois
(Hollywood), for appellant.

      Wasson & Associates, Chartered, and Annabel C. Majewski; and
Jeffrey Greenhaus, for appellee Dario Desrouleaux.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.